Robinson, J.,
delivered the opinion of the Court.
As owners of a lot in the City of Baltimore, fronting on the Patapsco river, the appellees had the right under the provisions of the Act of 1745, ch. 9, sec. 10, to extend or improve out said lot to the limit prescribed by the city authorities, and according to the well settled law of this State, they could not be deprived of this right without their consent. Casey’s Lessee vs. Inloes, 1 Gill, 510; Balto. & Ohio R. R. Co. vs. Chase, 43 Md., 36.
The appellants however, without the consent of the appellees, have constructed a dock across the lot of the latter, thus depriving them of a water front, to which they were entitled, of over three hundred feet; and the appellants claim title to the improvement thus made, be*422cause of its being at the foot of a public street, and they claim also the land made between the side of the dock and the Port Warden’s line.
(Decided 26th March, 1878.)
Now the plain answer to the claim thus set-up by the appellants, is, that Webster street at the foot of which the dock has been excavated, has never been opened as a public street, nor has there been any condemnation or compensation paid to the owners of the bed of said street. Until the street has been opened and compensation paid to the owners, the city has no more right to the bed of the street than any other stranger would have, and the intrusion by the city upon such property is as much a trespass as if committed by an individual.
The appellants having, therefore, entered upon the property of the appellees, and having constructed the dock, and having made other improvements by filling in of the land between the dock and the Port Warden’s line, without the consent of the appellees, it follows according to the repeated decisions of this Court, that such improvements must be declared to belong to the riparian owner, in front of whose lot they are made. Casey’s Lessee vs. Inloes, 1 Gill, 510.
The judgment below must therefore he affirmed.

Judgment affirmed.